Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted October 19, 2021, wherein claims 1-3 and 11 are amended.  This application is a national stage application of PCT/IB2018/058648, filed November 5, 2018, which claims benefit of provisional application IT102017000126612, filed November 7, 2017.
Claims 1-9 and 11 are pending in this application.
Claims 1-9 and 11 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted October 19, 2021, with respect to the rejection of claim 11 under 35 USC 112(a) for indefinitely reciting a protecting step in step 7) of the synthesis, has been fully considered and found to be persuasive to remove the rejection as claim 11 has been amended to correctly recite a deprotection step.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macher. (Foreign publication EP0309411, reference of record in previous action)
Base claim 1 is directed to a monosaccharide modified with phosphate and fatty acid groups.  Dependent claims 2 and 3 further specify particular structural features of the saccharide.  Dependent claims 4-6 are directed to methods of treating a subject using this compound.  Dependent claims 7-9 are directed to vaccines and other pharmaceutical compositions comprising this compound.
Macher discloses glucosamine derivatives having phosphate and alkylcarbonyl groups at the same positions recited in formula (I) in the instant claims, wherein the alkylcarbonyl groups are either substituted with hydroxy or alkylcarbonyloxy, or unsubstituted. (p. 3 lines 1-22) In a preferred embodiment the three alkylcarbonyl groups are all C14 alkylcarbonyl groups (p. 3 lines 23-24) All three alkylcarbonyls are also preferably identical. (p. 3 line 32) While 3-OH substituted alkylcarbonyl groups are preferred, one skilled in the art would have also at once envisaged other embodiments of this structure including unsubstituted or alkylcarbonyloxy-substituted C14 alkylcarbonyl groups, thereby anticipating instant claims 1-3.
Macher further discloses that the compounds described therein possess pharmacological activity and can be used as pharmaceuticals. (p. 5 lines 35-37) In particular they are described for treating inflammation and allergy, (p. 6 lines 9-10) and as modulators of unspecific immune response, and enhancement of immunity, and therefore useful for treatment of conditions including viral infections and cancer, thereby anticipating instant claims 4 and 5. (p. 6 lines 35-48, also p. 7 lines 13-14) The compounds are also described as being used as adjuvants in vaccines, thereby anticipating instant claims 6-8. (p. 7 lines 1-4) Finally, Macher discloses pharmaceutical compositions comprising the compounds and a carrier or diluent, anticipating instant claim 9. (p. 7 lines 10-12)
For these reasons Macher anticipates the claimed invention.
Response to Arguments: Applicant’s arguments, submitted October 19, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that based on the disclosure of Macher, a skilled artisan would not have been able to at once envisage the claimed structure lacking C-3 hydroxyl substituents, because Macher teaches that 3-OH substituted alkylcarbonyl groups are preferred.  However, according to MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Furthermore when considering whether a particular claim is anticipated by a prior art disclosure, a finding of anticipation does not depend on the specific claimed species being disclosed as the optimal embodiment described in the reference.  Rather the mere fact that it has been described is enough to conclude that it is not novel.  The appropriate test for anticipation is described by MPEP 2131.02(III):
“When a claimed compound is not specifically named in a reference, but instead it is necessary to select portions of teachings within the reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated.” And additionally, “One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be ‘at once envisaged.’"

In the present case, lines 1-22 of p. 3 of Macher disclose a chemical genus which is a saccharide ester bearing one phosphate and three alkylcarbonyl substituents, wherein each alkylcarbonyl contains 12-16 carbon atoms and is either unsubstituted, substituted with a 3-OH, or substituted with a 3-alkylcarbonyloxy.  Macher then discloses (lines 23-26) a narrower preferred embodiment wherein all three variable positions are C14 alkylcarbonyl, which is either unsubstituted, 3-OH substituted, or 3-alkylcarbonyloxy substituted.  This narrower definition of the structure, including only 27 options in total, is sufficiently well delineated to allow one skilled in the art to draw or name each of these compounds, thereby anticipating the structures included in claims 1-3.  The fact that the reference FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Macher. (Foreign patent publication EP0309411, reference of record in previous action)
Base claim 1 is directed to a monosaccharide modified with phosphate and fatty acid groups.  Dependent claims 2 and 3 further specify particular structural features of the saccharide.  Dependent claims 4-6 are directed to methods of treating a subject using this compound.  Dependent claims 7-9 are directed to vaccines and other pharmaceutical compositions comprising this compound.
The disclosure of Macher is discussed above.  While as described previously, Macher is seen to anticipate the claimed invention, even assuming for the sake of argument that the disclosure of Macher would not lead one skilled in the art to at once envisage compounds falling within the scope of claims 1-3, it still would have been obvious to one of ordinary skill in the art at the time of the invention to make compounds having structures falling within the scope of these claims.  Specifically, one of ordinary skill in the art would have, in view of the teachings that C14 alkylcarbonyls are preferred, that embodiments in which all three R-groups are the same are preferred, and that the alkylcarbonyls can be either substituted or unsubstituted, found it to be obvious to make an embodiment of this structure wherein 1, R2, and R3 are all unsubstituted tetradecanoyl, as shown in claim 3.  Doing so would merely involve applying express teachings of the reference.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 19, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that a skilled artisan would not have been motivated to remove the hydroxyl groups from position 3 of the acyl chains of a lipid A analog.  Specifically, the argument is that the reference Rietschel et al. (included with PTO-892) discloses that the endotoxic activity of a disaccharide lipid A analog is decreased by the removal of the 3-OH substituents from the fatty acyl groups, thereby providing a teaching away from making lipid A analogs lacking this group.
Firstly, the disclosure of Macher, while stating that the 3-OH substituent is preferred, does not state that it is essential.  The fact that Macher describes this molecule as “optionally substituted” is itself a suggestion to make both the substituted and unsubstituted variants.  Secondly, while Rietschel discloses that the endotoxic activity of lipid A analogs is reduced by removal of the 3-OH group, this is not a universal teaching against ever making lipid A analogs lacking a 3-OH group.  A number of different biological activities are described by Macher (p. 5 line 38 – p. 7 line 4) In fact, one of these activities is induction of endotoxin tolerance, or reduced lethality. (p. 6 lines 48) The endotoxic activity of lipid A analogs would therefore not be desired by Macher, and the fact that removal of a particular functional group might attenuate this activity would actually be seen as a benefit and a reason to explore this modification.  It was in fact well known in the art that the various biological activities of lipopolysaccharides can be separated, and the production of analogs having only some of these activities was pursued by those of ordinary skill in the art. (See e.g. Tanamoto et al., Kumazawa et al., and Matsuura et al. included with PTO-892) One of ordinary skill in the art would therefore not have found any teaching away in the disclosure of Rietschel et al.

According to MPEP 2145, “to be entitled to substantial weight, the applicant should establish a nexus between the rebuttal evidence and the claimed invention, i.e., objective evidence of nonobviousness must be attributable to the claimed invention.” The data in Applicant’s disclosure compares the compound of claim 3 to two different molecules, native LPS and compound FP111.  The comparison with FP111 is not relevant to any finding of unexpected results as this molecule differs only by the presence of a 5-phopshate group.  Any finding of unexpected results compared to FP111 would establish a nexus between the improved results and the absence of a phosphate, which is not relevant to a finding of obviousness over Macher.  With respect to the comparison with LPS, while it is true that lipopolysaccharide contains an acylated glucosamine monosaccharide bearing 3-OH or 3-acyloxy groups on the acyl substituents and FP11 does not, there are numerous structural differences between lipopolysaccharide, which is a large heteropolysaccharide having acyl groups attached to the two reducing-end glucosamines, and FP11, which is a monosaccharide having three acyl groups attached.  It is unclear whether the reduced cytotoxicity observed is due to the lack of 3-OH groups or to any of the 
In short, the evidence provided does not clearly show any particular unexpected beneficial property of the claimed compound other than what would be expected based on the existing disclosure of Rietschel, and compares the compound not to any molecule representative of those described by Macher, but rather to the much different native LPS.  Accordingly no finding of unexpected results is established.
For these reasons the rejection is deemed proper and made FINAL.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Macher as applied to claims 1-9 above, and further in view of Cighetti et al. (Reference of record in previous action) in view of Yan et al. (Reference of record in previous action) in view of Chen et al. (Reference of record in previous action) in view of Demchenko et al. (Reference of record in previous action) in view of Sureshan et al. (Reference of record in previous action)
The disclosure of Macher is discussed above.  Macher further discloses that the compounds described therein can be produced by a synthesis starting from glucosamine and appropriately protecting and substituting the hydroxyl and amine groups. (p. 5 lines 1-22) However Macher does not disclose the specific sequence of steps recited in instant claim 11.
Cighetti et al. discloses glucosamine derivatives bearing acyl and phosphate groups which are similar in structure to the compounds of instant claims 1-3 and those described by Macher. (p. 251 scheme 1) Cighetti et al. further discloses a synthetic scheme (p. 252 scheme 2) wherein the compounds 3, phosphorylating the free hydroxyl groups, and deprotecting the 6’-OH and benzyl phosphate groups using catalytic hydrogenation, equivalent to steps 5 and 7-9 in claim 11.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the synthetic steps described in scheme 2 of Cighetti et al. to make the similar product described by Macher.  In particular, one of ordinary skill in the art would have been motivated to adapt this synthetic scheme in view of the structural similarity of the products and the fact that Macher generically discloses making their compound from glucosamine by a series of protection, substitution, and deprotection steps.  While the products made by the scheme described by Macher differ from those made by the process of instant claim 11 in that they have an additional acyl group at the 4-OH position, one of ordinary skill in the art would have easily been able to modify the steps of scheme 2 of Cighetti et al. to include a step equivalent to step 6) of instant claim 11, in order to arrive at the desired product.  Note in particular that intermediate 9 of Cighetti et al. could clearly have been acylated by the same conditions as step b) to arrive at a triacylated intermediate that could then be subjected to silyl-deprotection, phosphorylation, and benzyl-deprotection to arrive at the product described by Macher.  Such a sequence of steps would be evident to one of ordinary skill in the art once the compounds disclosed by Macher were known.
Cighetti et al. further does not disclose the specific reaction conditions of steps 1-3 used to convert glucosamine into intermediate 4.  However Yan et al. discloses that triflyl azide is common method for converting amines to azides. (p. 8993 left column first paragraph) This reaction is shown to 
Finally, Cighetti et al. does not disclose the specific use of dibenzyl phosphoramidite and imidazolium triflate followed by meta-chloroperoxybenzoic acid for phosphorylation as recited in step 8 of claim 11.  However, Sureshan et al. discloses a synthetic scheme in which a carbohydrate –OH is phosphorylated using these reagents. (p. 1708 scheme 2, step k) One of ordinary skill in the art would therefore have recognized this reaction as being an equivalent useful for the same purpose as the reaction conditions described by Cighetti et al., and therefore would have found it to be obvious to substitute it for the reaction conditions used by Cighetti et al.
Therefore the invention taken as a whole is prima facie obvious.
Response to Arguments: Applicant’s arguments, submitted October 19, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that “the deficiencies of Macher are described above,” and that “Rietschel teaches that a person of ordinary skill in the art would not be motivated to make the claimed 4 from commercially available glucosamine.  Cighetti pictures this step using an unlabeled double arrow, standing for an unspecified multistep transformation.  One of ordinary skill in the art would have seen this notation as an explicit suggestion to look to the art for known synthetic methodologies (e.g. Yan et al. and Chen et al.) for carrying out this transformation.  The other references Sureshan et al. and Demchenko et al. are relied upon to show that the specific reaction conditions used in Applicant’s scheme for the cyclic acetalaization and phosphorylation reactions were known in the art.  The incorporation of these references does not significantly alter the basic scheme described by 
For these reasons the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/9/2021